
	

114 HR 3733 IH: Prioritizing Energy-Efficient Renewables Act of 2015
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3733
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Ms. Schakowsky (for herself, Mr. Beyer, Mr. Cartwright, Mr. Cohen, Mr. Conyers, Mr. DeSaulnier, Mr. Ellison, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Mr. Honda, Mr. Huffman, Mr. Langevin, Ms. Lee, Mr. Loebsack, Ms. Lofgren, Ms. McCollum, Mr. Murphy of Florida, Mr. Nadler, Ms. Norton, Mr. Perlmutter, Ms. Pingree, Mr. Pocan, Ms. Speier, Mr. Takano, Mr. Van Hollen, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend certain provisions of the renewable energy
			 credit, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prioritizing Energy-Efficient Renewables Act of 2015. 2.Certain provisions of renewable energy credit made permanent (a)WindSection 45(d)(1) of the Internal Revenue Code of 1986 is amended by striking , and the construction of which begins before January 1, 2015.
 (b)GeothermalSection 45(d)(4)(B) of such Code is amended by striking the construction of which begins before January 1, 2015 and inserting is originally placed in service after October 22, 2004. (c)HydropowerSection 45(d)(9)(A) of such Code is amended by striking and before January 1, 2015 both places it appears in clauses (i) and (ii).
 (d)MarineSection 45(d)(11)(B) of such Code is amended by striking and the construction of which begins before January 1, 2015. (e)Conforming amendmentSection 45(d)(9) of such Code is amended by striking subparagraph (C).
 (f)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2013.
			3.Repeal of deduction for intangible drilling and development costs in the case of oil and gas wells
 (a)In generalSection 263(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: This subsection shall not apply to amounts paid or incurred in any taxable year beginning after December 31, 2015, by a taxpayer in the case of oil and gas wells..
 (b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2015.
			4.Repeal of deduction for oil and gas income attributable to domestic production activities
 (a)In generalSection 199(c)(4)(B) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , or, and by inserting after clause (iii) the following:  (iv)the production, refining, transportation, or distribution of oil, natural gas, or any primary product (within the meaning of section 927(a)(2)(C), as in effect before its repeal)..
 (b)Conforming amendmentSection 199(d) of such Code is amended by striking paragraph (9) and by redesignating paragraph (10) as paragraph (9).
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 5.Repeal of percentage depletion for oil and gas (a)In generalSection 611(a) of the Internal Revenue Code of 1986 is amended by striking oil and gas wells.
			(b)Conforming amendments
 (1)Section 613 of such Code is amended by adding at the end the following:  (f)Termination relating to oil and gasThis section shall not apply with respect to any oil or gas well in taxable years beginning after December 31, 2015..
 (2)Part I of subchapter I of chapter 1 of the Internal Revenue Code of 1986 is amended by striking section 613A (and by striking the item relating to such section in the table of sections for such part).
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.  